Citation Nr: 0127467	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Evaluation of service-connected bilateral hearing loss, 
currently rated as noncompensably disabling.

2.  Evaluation of service-connected hemorrhoids, currently 
rated as noncompensably disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to January 
1957 and from March 1957 to August 1973.  

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  In that decision, the RO, in 
pertinent part, denied the issue of whether new and material 
evidence had been received sufficient to reopen a claim of 
entitlement to service connection for gastritis, granted 
service connection for bilateral hearing loss and for 
hemorrhoids, and assigned noncompensable ratings to each of 
these service-connected disabilities, effective from August 
1996.  

In February 2000, the Board of Veterans' Appeals (Board) 
denied the veteran's petition to reopen his claim for service 
connection for gastritis and denied his claims for 
compensable ratings for his service-connected bilateral 
hearing loss and hemorrhoids.  Thereafter, the veteran 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2001 order, the Court 
granted a joint motion of the parties to vacate and remand 
the Board's February 2000 denial of compensable ratings for 
the service-connected bilateral hearing loss and hemorrhoids.  
The Court dismissed the appeal of the remaining (new and 
material) issue.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand of the case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, the RO has the responsibility of 
ensuring that all appropriate development is undertaken in 
this case.  

Specifically, upon review of the claims folder in the present 
case, the Board notes that the most recent VA examinations of 
the veteran's service-connected bilateral hearing loss and 
hemorrhoids were conducted in August and September 1999, 
respectively, which was more than 2 years ago.  Moreover, the 
claims folder contains no evidence reflecting recent 
treatment for these service-connected disabilities.  VA's 
duty to assist the veteran includes obtaining recent medical 
records and conducting thorough and contemporaneous 
examinations to determine the nature and extent of the 
veteran's service-connected disabilities.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2001).  Therefore, in view of the above, the Board is 
of the opinion that a remand is necessary to obtain relevant 
evidence in order to adjudicate adequately the veteran's 
compensable rating claims.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied.  See, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for his service-connected bilateral 
hearing loss and hemorrhoids since 1996.  
All available, previously unobtained 
medical reports should be associated with 
the veteran's claims folder.  

3.  Regardless of the veteran's response, 
the RO should obtain copies of all 
previously unobtained records of 
treatment that the veteran has received 
at the VA Medical Center (VAMC) in 
Providence, Rhode Island and the VAMC in 
Boston, Massachusetts since 1996.  All 
available, previously unobtained medical 
reports should be associated with the 
veteran's claims folder.  

4.  Thereafter, the veteran should be 
afforded a VA audiological examination to 
determine the nature and extent of his 
bilateral hearing loss disability.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  

5.  In addition, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and extent of his 
service-connected hemorrhoids.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  All necessary tests should be 
conducted.  It is requested that the 
examiner discuss the frequency of 
recurrences of the veteran's hemorrhoids.  
The examiner should also provide 
information concerning the severity of 
the veteran's hemorrhoids upon 
recurrence, to include the presence 
(including degree) or absence of 
bleeding, anemia, fissures, and redundant 
tissue and whether the hemorrhoids are 
reducible.  

6.  The RO should then readjudicate the 
rating claims on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal (including both the old and revised 
regulations pertaining to the evaluation 
of hearing loss).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran is notified that it is his responsibility to 
report for the scheduled examinations and to cooperate in the 
development of the case and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2001).  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




